UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-10294 INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. (Exact name of registrant as specified in its charter) California 95-3276269 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2310 Cousteau Court Vista, California (Address of principal executive offices) 92081-8346 (Zip Code) (760) 598-1655 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yesý Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Noý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 13, 2012 Common Stock, no par value per share 12,962,999 shares 1 [Missing Graphic Reference] INDEX PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) 3-13 Item 2. Management's Discussion and Analysis of FinancialCondition and Results of Operations 14-18 Item 3. Quantitativeand Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures EXHIBIT 31 EXHIBIT 32 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) January 31, 2012 April 30, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit Accounts receivable, net of allowance for doubtful accounts of $75 Costs and estimated earnings in excess of billings on uncompleted contracts 50 32 Deferred cost of revenue 3 Inventories Other current assets Total current assets Equipment, furniture and fixtures, net Other noncurrent assets 16 65 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Billings in excess of costs and estimated earnings on uncompleted contracts Accrued payroll and related taxes Warranty reserves 31 Payable to Parent Other current liabilities 56 67 Deferred revenues Total current liabilities Long-term liabilities - 12 Total liabilities Commitments and contingencies Shareholders’ equity: Preferred shares, no par value; 20,000 shares authorized; no shares issued or outstanding - - Common shares, no par value; 50,000 shares authorized; 12,963 shares issued and outstanding Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements 3 Table of Contents INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Amounts in thousands, except per share amounts) Three Months Ended Nine Months Ended January 31, January 31, Revenues: Sales of products $ Services Cost of sales: Cost of product sales Cost of services 26 94 Gross profit Research and development expenses 7 - 31 - Selling, general and administrative expenses Income (loss) from operations ) ) ) Other income (expense): Interest and dividend income - 2 2 5 Other - - (1 ) 12 Income (loss) before income taxes ) ) ) Provision for (benefit of) income taxes - ) - ) Net income (loss) $ $ ) $ ) $ ) Net income (loss) per share: Basic and diluted $ $ ) $ ) $ ) Weighted average shares used in computation of net income (loss) per share: Basic and diluted See notes to condensed consolidated financial statements 4 Table of Contents INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Amounts in thousands) Nine Months Ended January 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 87 Warranty reserve expense 21 Write-off of patent - 12 Changes in operating assets and liabilities: Accounts receivable ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Deferred cost of revenue ) Inventories ) Othercurrent and noncurrent assets ) 62 Accounts payable ) Billings in excess of costs and estimated earnings on uncompleted contracts ) Accrued payroll and related taxes 89 Warranty reserves ) ) Payable to Parent 1 - Othercurrent and long-termliabilities ) 21 Deferred revenues Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of certificates of deposit ) ) Proceeds from redemption of certificates of deposit Additions to equipment, furniture and fixtures ) ) Additions to patent - (2 ) Net cash provided by (used in) investing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements 5 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Description of the Business International Lottery & Totalizator Systems, Inc. (“ILTS” or the “Company,” together with its subsidiary,) designs, manufactures, sells, manages, supports and services computerized wagering systems and terminals for the global lottery and pari-mutuel racing industries. The wagering system features include real-time, secure processing of data received from multiple locations, hardware redundancy and complete communications redundancy in order to provide the highest level of fault tolerant operation. In addition, although the Company is not presently doing so, ILTS has demonstrated capability to provide full facilities management services to customer organizations authorized to conduct lotteries. The Company is largely dependent upon significant contracts for its revenue, which typically include a deposit upon contract signing andup to six months lead time before delivery of hardware begins. In recent years, the Company, through its wholly-owned subsidiary Unisyn Voting Solutions, Inc. (“Unisyn”), has devoted significant resources to developing federally certified end-to-end optical scan voting systems and a full-featured Election Management Software that provides precinct tabulation, ballot review and audio voting capability. In addition to the InkaVote Plus Precinct Ballot Counter (“PBC”) system certified to the National Association of State Election Directors (“NASED”) 2002 Voting System Standards (“VSS”), the Company recently received the 2005 Voluntary Voting System Guidelines (“VVSG”) certification from the United States Election Assistance Commissions (“EAC”) for its OpenElect® digital optical scan election system – a digital scan voting system built with Java on a streamlined and hardened Linux platform. As part of a jurisdiction’s procurement process, the Company will provide the OpenElect® products’ source code for independent review. These efforts leverage the Company’s extensive experience to develop highly secure, mission-critical solutions that meet the industry standards. In addition, the Company’s voting systems offer the following features: · High level of security and vote encryption to ensure integrity and voter privacy; · Electronic and paper audit trails that offer added security and redundancy for recounts; · Minimal training required for poll workers to set-up and operate; and · Minimal voter re-education required. Berjaya Lottery Management (H.K.) Ltd. (“BLM” or the “Parent”) owns 71.3% of the outstanding voting stock of ILTS. Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of ILTS and its wholly-owned subsidiary, Unisyn Voting Solutions, Inc. All significant inter-company accounts and transactions are eliminated in consolidation. Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial information and with the Securities and Exchange Commission’s (“SEC”) instructions to Form 10-Q. Accordingly, they do not include all of the information and notes required by US GAAP for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation of financial position, results of operations and cash flows have been included. The results of operations for the interim periods shown in this report are not necessarily indicative of the results to be expected for the full year. The accompanying condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended April 30, 2011 filed with the SEC on July 7, 2011. The condensed consolidated balance sheet as of April 30, 2011 has been derived from the audited financial statements included in the Form 10-K for that year. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions. Actual results could differ from those estimates. Estimates may affect the reported amounts of assets and liabilities and revenues and expenses, and the disclosure of contingent assets and liabilities 6 Table of Contents Revenue Recognition Revenues are derived primarily from the sales of complete wagering systems, lottery terminals, the OpenElect® and PBC voting systems, other software and software support services. The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable, and collection is probable. Product is considered delivered to the customer once it has been shipped and title and risk of loss have been transferred. For most of the Company’s product sales, these criteria are met at the time the product is shipped. Certain revenues continue to be recognized on the percentage-of-completion method for wagering and lottery systems. The Company recognizes revenue from the sale of hardware products and software bundled with hardware that is essential to the functionality of the hardware in accordance with general revenue recognition guidance. Revenue Recognition for Arrangements with Multiple Deliverables For multi-element arrangements that include hardware products containing software essential to the hardware product’s functionality, undelivered software elements that relate to the hardware product’s essential software, and undelivered non-software services, the Company allocates revenue to all deliverables based on their relative selling prices. In such circumstances, the Company uses a hierarchy to determine the selling price to be used for allocating revenue to deliverables: (i)vendor-specific objective evidence of fair value (“VSOE”), (ii)third-party evidence of selling price (“TPE”), and (iii)best estimate of the selling price (“ESP”). VSOE generally exists only when the Company sells the deliverable separately and VSOE is the price actually charged by the Company for that deliverable. TPE is determined based on competitor prices for similar deliverables when sold separately. ESPs reflect the Company’s best estimates of what the selling prices of elements would be if they were sold regularly on a standalone basis. The Company identified up to three deliverables in arrangements involving the sale of hardware with software essential to the functionality of the hardware. The first deliverable is the hardware and software essential to the functionality of the hardware device delivered at the time of sale. The second deliverable in connection with the hardware is the onsite training and support. The third deliverable is the annual software license for ongoing software support services. The Company allocates revenue to these deliverables using the relative selling price method. Because the Company has not established VSOE or TPE for the hardware, the allocation of revenue has been based on the Company’s ESPs. For onsite training in connection with the hardware and software support services under the annual software license, the allocation of revenue has been based on the Company’s VSOE. Amounts allocated to the delivered hardware and the related essential software are recognized at the time of sale provided the other conditions for revenue recognition have been met. Amounts allocated to the onsite training and software support services are deferred and recognized at the time of delivery of the service. Amounts allocated to the annual software license and software support services are deferred and recognized on a straight-line basis over the service period, which is typically one year. Cost of sales related to delivered hardware and related essential software, including estimated warranty costs, are recognized at the time of sale. Costs incurred to provide onsite services and maintenance support under the annual software license are recognized as the costs of services are incurred. The Company’s process for determining ESPs for deliverables without VSOE or TPE considers multiple factors that may vary depending on the unique facts and circumstances related to each deliverable. Key factors considered by the Company in developing the ESPs for the hardware include costs of manufacture and what a customer would reasonably pay based on the features being offered, trends in the market place, size of territory, and competitive prices. If the facts and circumstances underlying the factors change, including the estimated or actual costs incurred to provide the hardware with essential software, or should future facts and circumstances lead the Company to consider additional factors, the Company’s ESP for the hardware with essential software related to future sales could change. Deferred Revenues and Deferred Cost of Revenues Deferred revenues of approximately $1.3 million as of January 31, 2012 represent prepayments for products and services which were related to the use of the OpenElect® and PBC voting systems, lottery terminals and other software and technical support services. The Company will recognize the revenues and related cost of revenues upon its fulfillment of the prescribed criteria for revenue recognition. Deferred cost of revenue was immaterial for the current quarter. Certain amounts included in the costs and estimated earnings in excess of billings on uncompleted contracts and billings in excess of costs and estimated earnings on uncompleted contracts as of April 30, 2011 have been reclassified to deferred cost of revenue and deferred revenue to conform to the current period’s presentation. 7 Table of Contents Warranty Reserves Estimated warranty costs are accrued as revenues are recognized. Included in the warranty cost accruals are costs for basic warranties on products sold. A summary of product warranty reserve activity for the nine months ended January 31, 2012 is as follows: (Amounts in thousands) Balance at May 1, 2011 $ 31 Additional reserves Warranty reserve expense adjustments ) Charges incurred ) Balance at January 31, 2012 $ Segment Information The Company divides its operations into two operating segments: the gaming business and the voting business. The gaming segment designs and develops computerized wagering systems and terminals for the lottery and pari-mutuel racing industries worldwide. Presently the voting segment generates revenues from voting systems, software licensing, product servicing and software support services. 8 Table of Contents The Company’s segment information is presented below (in thousands): As of and for the Three Months Ended January 31, 2012 Gaming Business Voting Business Totals Total revenues $ $ $ Income from operations Depreciation and amortization 23 13 36 Equipment, furniture and fixtures, net 95 Warranty reserves 35 Deferred revenues Inventories As of and for the Three Months Ended January 31, 2011 Gaming Business Voting Business Totals Total revenues $ $ $ Income (loss) from operations 57 ) ) Depreciation and amortization 26 6 32 Equipment, furniture and fixtures, net Warranty reserves 29 - 29 Deferred revenues 20 Inventories 29 As of and for the Nine Months Ended January 31, 2012 Gaming Business Voting Business Totals Total revenues $ $ $ Income (loss) from operations 49 ) ) Depreciation and amortization 64 38 Equipment, furniture and fixtures, net 95 Warranty reserves 35 Deferred revenues Inventories As of and for the Nine Months Ended January 31, 2011 Gaming Business Voting Business Totals Total revenues $ $ $ Income (loss) from operations ) ) Depreciation and amortization 68 19 87 Equipment, furniture and fixtures, net Warranty reserves 29 - 29 Deferred revenues 20 Inventories 29 9 Table of Contents Inventories Inventories are stated at the lower of cost or the current estimated market values. Cost is determined using the first-in, first-out method. Inventories consisted of the following: January 31, April 30, (Amounts in thousands) Raw materials and subassemblies $ $ Work-in-process 3 - Finished Goods - $ $ Equipment, Furniture and Fixtures Net equipment, furniture and fixtures consisted of the following: January 31, April 30, (Amounts in thousands) Plant and machinery $ $ Computer equipment Leasehold improvement Furniture, fixtures and equipment 91 91 Construction in progress - 50 Accumulated depreciation and amortization ) ) Net equipment, furniture and fixtures $ $ Net Income (Loss) per Share Basic and diluted net income (loss) per share is based on the weighted average number of shares outstanding during the periods. Major Customers The following table summarizes major customers who individually accounted for more than 10% of revenues for the periods presented. Three Months Ended January 31, Nine Months Ended January 31, Revenue: From unrelated customers One customer accounted for 48% of total revenue. Two customers accounted for 43% of total revenue One customer accounted for 30% of total revenue One customer accounted for 16% of total revenue From related customers One customer accounted for 38% of total revenue Two customers accounted for 43% of total revenue One customer accounted for 42% of total revenue Two customers accounted for 59% of total revenue 10 Table of Contents Related Party Transactions During the three months ended January 31, 2012 and 2011, revenues from all related party agreements for sales of products and services totaled approximately $2 million (44% of the total revenue) and $669,000 (49% of the total revenue), respectively. Related party revenues for the nine months ended January 31, 2012 and 2011 were approximately $3.5 million (50% of the total revenue) and $3.3 million (65% of the total revenue), respectively. Included in accounts receivable on January 31, 2012 was approximately $804,000 from these customers. Descriptions of the transactions with the Company’s related parties in the three and nine months ended January 31, 2012 and 2011 are presented below. Berjaya Lottery Management (H.K.) Ltd. (“BLM”) In 1996, the Company entered into an agreement to purchase specific inventory on behalf of BLM, the owner of 71.3% of ILTS’s outstanding voting stock as of January 31, 2012. Over time, the Company has sold or used portions of the BLM inventory in unrelated third party transactions. The sale or use of the inventory resulted in a liability to BLM for the cost of the items utilized. The financial activities and balances related to BLM were as follows: • There were no related party sales to BLM in the three and nine months ended January 31, 2012 and 2011; • There were no accounts receivable balances from BLM as of January 31, 2012 and April 30, 2011; and • Liabilities to BLM arising from the sale or use of the BLM inventory, recorded as “Payable to Parent,” were $252,000 and $251,000 as of January 31, 2012 and April 30, 2011, respectively. Philippine Gaming Management Corporation On May 3, 2011, the Company received from Philippine Gaming Management Corporation (“PGMC”), a related partyand a subsidiary of BLM, an order valued at approximately $1.1million for lottery products. Shipments of these products were completed in the second quarter of fiscal 2012, and the related revenue was recognized. On August 12, 2011, the Company received from PGMC, an order valued at approximately $1.4 million for lottery products. Shipments of these products were completed in the third quarter of fiscal 2012, and the related revenue was recognized. On September 9, 2011, the Company received from PGMC, an order valued at approximately $705,000 for lottery products. Shipments of these products are expected to begin and be completed in the fourth quarter of fiscal 2012. On December 20, 2011, the Company received from PGMC, an order valued at approximately $1.1 million for lottery products. Shipments of these products are expected to begin and be completed in the first quarter of fiscal 2013. In addition, the Company provides PGMC with terminal spare parts on an ongoing basis and support services on an as-needed basis. The financial activities and balances related to transactions with PGMC were as follows: • Revenues recognized on the sale of lottery products and support services during the three and nine months ended January 31, 2012 totaled approximately $1.7 million and $3 million, respectively. Revenues recognized on the sale of lottery products and software support services during the three and nine months ended January 31, 2011 totaled approximately $302,000 and $2.2 million, respectively; • There was no billings in excess of costs and estimated earnings balance as of January 31, 2012. Net cost and estimated earnings in excess of billings relating to support services totaled approximately $32,000 as of April 30, 2011; • In connection with the lottery product orders dated December 20, 2011 and September 9, 2011 mentioned above, there were deferred revenues of approximately $441,000 as of January 31, 2012. There was no deferred revenue balance as of April 30, 2011;and • Accounts receivable from the sale of lottery products totaled $804,000 as of January 31, 2012, compared to $47,000 as of April 30, 2011. 11 Table of Contents Sports Toto Malaysia Sdn. Bhd. The Company provides lottery products, software development and software support services to Sports Toto Malaysia (“STM”), an affiliate of BLM and a related party. On December 21, 2011, the Company signed a contract with STM for a complete DataTrakII lottery systemvalued at approximately $4.2 million. The contract is scheduled to be completed by the fourth quarter of fiscal 2013. The financial activities and balances related to transactions with STM were as follows: • Revenues of $245,000 and $399,000 were recognized on the performance of contract deliverables and sale of support services during the three and nine months ended January 31, 2012, respectively. Revenues of $78,000 and $233,000 were recognized on the sale of support services during the threeand nine months ended January 31, 2011, respectively; • Net billings in excess of costs and estimated earnings relating to the abovementioned contract dated December 21, 2011 totaled approximately $794,000 as of January 31, 2012. There was no net billings in excess of costs and estimated earnings balance as of April 30, 2011; • There were deferred revenues of $9,000 on software support services as of January 31, 2012 and April 30, 2011; and • There was no accounts receivable balance from STM as of January 31, 2012, compared to $16,000 as of April 30, 2011. Natural Avenue Sdn. Bhd. The Company provides Natural Avenue Sdn. Bhd. (“Natural Avenue”), an affiliate of BLM and a related party, with lottery products and support services. On December 16, 2009, the Company signed a contract with Natural Avenue for a complete DataTrak lottery systemvalued at approximately $3.6 million. The contract is scheduled to be completed by the fourth quarter of fiscal 2012. The financial activities and balances related to transactions with Natural Avenue were as follows: • Revenues of $36,000 and $119,000 were recognized on the performance of contract deliverables, sale of support services and licensing during the three and nine months ended January 31, 2012, respectively. Revenues of $289,000 and $800,000 were recognized on the performance of contract deliverables and sale of support services during the three and nine months ended January 31, 2011, respectively; • Net billings in excess of costs and estimated earnings relating to the abovementioned contract dated December 16, 2009 totaled approximately $89,000 as of January 31, 2012, compared to $105,000 as of April 30, 2011; • Deferred revenue on lottery product licensing totaled $8,000 as of January 31, 2012, compared to $10,000 on software support services as of April 30, 2011; and • There was no accounts receivable balance from Natural Avenue as of January 31, 2012, compared to $16,000 as of April 30, 2011. Sports Toto Computers Sdn. Bhd. The Company engages Sports Toto Computers Sdn. Bhd. (“STC”), a related party, to provide consulting, programming and other related services to the Company. During the three and nine months ended January 31, 2012, the Company incurred services of approximately $51,000 and $152,000, respectively, which are shown as part of cost of sales. During the three and nine months ended January 31, 2011, the Company incurred approximately $50,000 and $163,000, respectively, which are shown as part of cost of sales. 12 Table of Contents Ascot Sports Sdn. Bhd. The Company provided Ascot Sports Sdn. Bhd. an affiliate of BLM and a related party, with software products. • There was no revenue recognized during the three and nine months ended January 31, 2012.Revenue of $66,000 was recognized on the software product development during the three and nine months ended January 31, 2011; and • There were no accounts receivable balances as of January 31, 2012 and April 30, 2011. Fair Value of Financial Instruments The Company’s material financial instruments consist of its cash and cash equivalents, certificates of deposit, accounts receivable, accounts payable and related party payables.The carrying amounts of the Company’s financial instruments generally approximated their fair values at January 31, 2012 and April 30, 2011 due to the short-term maturity of the instruments. 13 Table of Contents ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS NOTE REGARDING FORWARD-LOOKING STATEMENTS SAFE HARBOR STATEMENT PURSUANT TO SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934 This report contains certain forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or anticipated results, including those set forth under the heading "Risk Factors" and elsewhere in, or incorporated by reference into, this report. In some cases, you can identify forward looking statements by terms such as "may," "intend," "might," "will," "should," "could," "would," "expect," "believe," "anticipate," "estimate," "predict," "potential," or the negative of these terms. These terms and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected. The forward-looking statements in this report are based upon management's current expectations and belief, which management believes are reasonable. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor or combination of factors, or factors we are aware of, may cause actual results to differ materially from those contained in any forward looking statements. You are cautioned not to place undue reliance on any forward-looking statements. These statements represent our estimates and assumptions only as of the date of this report. Except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. You should be aware that our actual results could differ materially from those contained in the forward-looking statements due to a number of factors, including, such factors, among others, as market acceptance and market demand for our products and services, pricing, the changing regulatory environment, the effect of our accounting policies, potential seasonality, industry trends, adequacy of our financial resources to execute our business plan, our ability to attract, retain and motivate key technical, marketing and management personnel, and other risks described from time to time in periodic and current reports we file with the United States Securities and Exchange Commission, or the "SEC." You should consider carefully the statements under "Item 1A. Risk Factors" and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. CRITICAL ACCOUNTING POLICIES Use of Estimates Our condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these condensed consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities and revenues and expenses, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We base our estimates on historical experience, contract terms, observance of known trends in our company and the industry as a whole, and information available from other outside sources. Estimates affect the reported amounts and related disclosures. Actual results may differ from initial estimates. There have been no material changes to the critical accounting policies outlined in the Company’s annual report on form 10-K for the fiscal year ended April 30, 2011. Revenue Recognition Our revenues are derived primarily from the sales of complete wagering systems, lottery terminals, the OpenElect® and PBC voting systems, other software and software support services. We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable, and collection is probable. Product is considered delivered to the customer once it has been shipped and title and risk of loss have been transferred. For most of our product sales, these criteria are met at the time the product is shipped. Certain revenues continue to be recognized on the percentage-of-completion method for wagering and lottery systems. We recognize revenue from the sale of hardware products, including software bundled with hardware that is essential to the functionality of the hardware, in accordance with general revenue recognition guidance. 14 Table of Contents For multi-element arrangements that include hardware products containing software essential to the hardware product’s functionality, undelivered software elements that relate to the hardware product’s essential software, and undelivered non-software services, we allocate revenue to all deliverables based on their relative selling prices. In such circumstances, we use a hierarchy to determine the selling price to be used for allocating revenue to deliverables: (i)vendor-specific objective evidence of fair value (“VSOE”), (ii)third-party evidence of selling price (“TPE”) and (iii)best estimate of the selling price (“ESP”). VSOE generally exists only when we sell the deliverable separately and VSOE is the price actually charged for that deliverable. TPE is determined based on competitor prices for similar deliverables when sold separately. ESPs reflect our best estimates of what the selling prices of elements would be if they were sold regularly on a standalone basis. For sales of hardware products, we may provide various hardware components containing software essential to the hardware product’s functionality, and other components depending on the customers’ needs. Because we have not established VSOE or TPE for these systems, revenue is allocated based on ESPs. Determining ESPs requires management’s judgment. We consider multiple factors that may vary over time depending on the facts and circumstances related to each deliverable. If the facts and circumstances underlying the factors change, including the estimated or actual costs incurred to provide the hardware with essential software, or should future facts and circumstances lead us to consider additional factors, our ESP for the hardware related to future sales could change.Revenue is recognized upon shipment of the hardware. We also provide software support services on a standalone basis from sales of the hardware. Amounts allocated to software support services are based on VSOE using daily billing rates. Revenue is deferred until the services are performed. For annual software licenses, we use VSOE. Amounts allocated to annual software licenses are deferred and recognized on a straight-line basis over the service period, which is typically one year. RESULTS OF OPERATIONS Revenue Analysis Three Months Ended Nine Months Ended (Amounts in thousands) January 31, January 31, Revenues Change Change Products: Contracts $ Spares ) Total Products Services: Software Support 6 41 Product ServicingandSupport 34 Total Services $ Significant fluctuations in period-to-period contract revenue are expected in both gaming and voting industries since individual contracts are generally considerable in value, and the timing of contracts does not occur in a predictable trend. Contracts from the same customer generally may not recur or generally do not recur in the short-term. Accordingly, comparative results between quarters and fiscal years may not be indicative of trends in contract revenue. The current domestic and global economic slowdown and tightening of the creditmarkets may adversely affect our business and financial condition in ways that we cannot reasonably predict. For the gaming business, due to the tightening of the credit markets, our potential and existing customers may not be able to secure financing for lottery projects which could effectively impact our revenue potential. For the voting business, various government entities and jurisdictions have experienced severe budget constraints which couldcompel them to delay or cancel their purchasing decisions, and hence, impactour ability to generate revenue. Contract revenue for the three months ended January 31, 2012 was approximately $3.7 million, compared to $976,000 in the same period in 2011. The substantial increase is primarily due to the increased contract activities in the voting segment compared to the corresponding period in 2011. For the nine months ended January 31, 2012, contract revenue was $5.5 million, compared to $3.6 million for the corresponding period in 2011. The increase in 2012 is primarily due to the increased contract activities in the voting segment, partially offset by lower contract activities in the lottery segment. 15 Table of Contents Spares revenue for the three months ended January 31, 2012 was $314,000, compared to $170,000 for the corresponding period in 2011. Higher spares revenue in 2012 was attributable to increased demand for spare parts in the current quarter compared to the same period in 2011. Spares revenue for the nine months ended January 31, 2012 was $597,000, compared to $833,000 for the corresponding period in 2011. Decreased spares revenue in 2012 was primarily due to significantly lower demand of spare parts from two unrelated customers in the lottery segment, partially offset by higher demand of spare parts in the voting segment.Customer demand for spare parts fluctuates from period to period. Software support revenue for the three months ended January 31, 2012 was $198,000, compared to $192,000 for the same period in 2011. The slight increase in software support revenue in 2012 is due to one additional software support agreement with an unrelated customer. For the nine months ended January 31, 2012, software support revenue was $581,000, compared to $540,000 in the same period in 2011. The increase is due to higher fees charged to a related customer. Product servicing and support revenue for the three months ended January 31, 2012 was $251,000, compared to $34,000 for the corresponding period in 2011. For the nine months ended January 31, 2012 product servicing and support revenue was $407,000, compared to $136,000 for the same period in the prior year. The increases in 2012 are primarily due to higher demand for support services from an unrelated customer. Related party revenue of approximately $2 million accounted for 44% of total revenue in the three months ended January 31, 2012, compared to $669,000 or 49% of total revenue in the corresponding period in 2011. For the nine months ended January 31, 2012, related party revenue of approximately $3.5 million accounted for 50% of total revenue, compared to $3.3 million or 65% of total revenue in the corresponding period in 2011. Cost of Sales and Gross Profit Analysis Three Months Ended Nine Months Ended January 31, January 31, January 31, January 31, (Amounts in thousands) Revenues: Products $ 90 % $ 84 % $ 86 % $ 87 % Services 10 % 16 % 14 % 13 % Total revenues $ % $ % $ % $ % Cost of sales: Products $ 66 % $ 75 % $ 70 % $ 67 % Services 4 % 26 2 % 5 % 94 2 % Total costs of sales $ 70 % $ 77 % $ 75 % $ 69 % Gross profit: Products $ 24 % $ 9 % $ 16 % $ 20 % Services 6 % 14 % 9 % 11 % Total gross profit $ 30 % $ 23 % $ 25 % $ 31 % Individual contracts are generally significant in value and are awarded in a highly competitive bidding process. The gross profit margin varies from one contract to another, depending on the size of the contract and the competitiveness of market conditions.Accordingly, comparative results between quarters and fiscal years may not be indicative of trends in gross profit margin. Overall gross profit margins were at 30% for the three months ended January 31, 2012, compared to 23% for the corresponding period in 2011. The increase in gross profit margin was largely driven by more favorable profit margins achieved on certain lottery products. For the nine months ended January 31, 2012, overall gross profit margins were at 25%, compared to 31% in the same period in 2011. The decreases in 2012 are largely due to higher unabsorbed overhead costs reflecting limited contract activities. In addition, lower gross profit margin on the sales of custom spare parts and onsite support services attributed to the decreases. 16 Table of Contents Research and Development Expenses (“R&D”) For the three and nine months ended January 31, 2012, R&D expenses were $7,000 and $31,000, respectively. There were no R&D expenses incurred for the three and nine months ended January 31, 2011. R&D expenses for the quarter ended January 31, 2012 consist primarily of labor costs for the development of new product in the gaming segment. While we continue to enhance our products, we anticipate R&D expenses will be minimal in the remaining quarter of fiscal 2012 as we focus and dedicate our efforts on the marketing and sale of the new voting system. Selling, General and Administrative (“SG&A”) SG&A expenses for the three months ended January 31, 2012 were $596,000, compared to $576,000 in the same period in 2011. For the nine months ended January 31, 2012, SG&A expenses were $1.9 million, compared to $1.8 million in 2011. The increases in SG&A expenses are primarily related to higher proposal and marketing activities and trade show expenses in the voting segment, partially offset by lower consulting fees related to the voting segment and lower employee related expenses. We anticipate SG&A expenses will remain relatively constant in the remaining quarter of fiscal 2012. Other Income Other income in the three and nine months ended January 31, 2012 and 2011 remained relatively insignificant. LIQUIDITY AND CAPITAL RESOURCES Liquidity Our net working capital at January 31, 2012 was approximately $3.5 million. Contract backlog at January 31, 2012 was approximately $7.8 million. Of this amount, approximately $5.9 million will be derived from gaming orders received from three related customers. Of the $5.9 million amount, approximately $1.5 million has been paid by our related customers as of March 13, 2012. The remaining contract backlog amount of approximately $1.9 million relates to voting and gaming contracts with unrelated customers. Of the $1.9 million amount, approximately $993,000 has been paid by our unrelated customers as of March 13, 2012. Additional sources of cash through January 31, 2013 are expected to be derived from spares, software and technical support and licensing revenues. Uses of cash are expected to be for normal operating expenses and costs associated with contract deliverables. While we anticipate that we will be successful in obtaining additional product or service contracts to enable us to continue normal operations through January 31, 2013, there can be no assurance that we will be able to acquire new contracts. In the highly competitive industry in which we operate, operating results may fluctuate significantly from period to period. We anticipate that our cash flows from operations, expected contract payments and available cash will be sufficient to enable us to meet our liquidity needs through at least January 31, 2013. Although we are not aware of any particular trends, in the event that we are unable to secure new business, we may experience reduced liquidity or insufficient cash flows. The following table summarizes our cash flow activities: Nine Months Ended January 31, January 31, Decrease (Amounts in thousands) Condensed cash flow comparative: Operating activities $ ) $ $ ) Investing activities ) ) Net increase (decrease) in cash and cash equivalents $ ) $ $ ) 17 Table of Contents Cash Flow Analysis Net cash used in operating activities was approximately $404,000 for the nine months ended January 31, 2012, compared to the net cash provided by operating activities of $402,000 for the same period in 2011. The change was primarily attributable to higher inventory purchases to fulfill customer orders, and the timing of the customer contract delivery and the related invoicing which effectively impacted the accounts receivable. These were partially offset by an increase in accounts payable for inventory related purchases, an increase in deferred revenues and an increase in billings in excess of costs and estimated earnings on the uncompleted contacts. Net cash used in investing activities was $107,000 for the nine months ended January 31, 2012, compared to net cash provided by investing activities of $346,000 in 2011.The net cash used in investing activities in 2012 was primarily attributable to capital expenditures related to computer and tooling equipment, which amounted to $106,000. The net cash provided in 2011 was primarily related to the redemption of certificates of deposits which exceeded the purchase of certificates of deposits, partially offset by the capital expenditures of $150,000 for marketing demonstration purposes in the voting segment. There were no financing activities during the nine months ended in January 31, 2012or 2011. Capital Resources As of January 31, 2012, there were no credit facilities. 18 Table of Contents ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable ITEM 4. CONTROLS AND PROCEDURES EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our Chief Executive Officer and Acting Chief Financial Officer, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in SEC Rule 13a-15(e) and 15d-15 (e)) as of the end of the period covered by this report. Based on the foregoing, our Chief Executive Officer and Acting Chief Financial Officer concluded that our disclosure controls and procedures were effective to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act (i)is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms, and (ii)accumulated and communicated to management, including the Chief Executive Officer and Acting Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. CHANGES IN INTERNAL CONTROLS OVER FINANCIAL REPORTING There have not been any changes in the Company’s internal control over financial reporting during the quarter ended January 31, 2012 that have materially affected, or are reasonably likely to materially affect the Company’s internal control over financial reporting. 19 Table of Contents PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS The Company is currently not a party to any pending legal proceedings, and no such action by or, to the best of its knowledge, against the Company has been threatened as of the date of this report. ITEM 1A. RISK FACTORS There have been no material changes to the risk factors relating to our business as disclosed in our Form 10-K for the fiscal year ended April 30, 2011 filed with the SEC on July 7, 2011. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not applicable ITEM 3. DEFAULTS UPON SENIOR SECURITIES Not applicable ITEM 4. MINE SAFETY DISCLOSURES Not applicable ITEM 5. OTHER INFORMATION Not applicable 20 Table of Contents ITEM 2. EXHIBITS A.Exhibits Exhibit Number Document Description 31 Certification of the Chief Executive Officer and Acting Chief Financial Officer of the Company pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification Pursuant to 18 United States Code Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 21 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:March 13, 2012 INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. /s/ Jeffrey M. Johnson Jeffrey M. Johnson President/Acting Chief Financial Officer
